Citation Nr: 1434422	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-23 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter for additional development in May 2013.  The requested development included providing a VA examination for residuals of malaria.  A VA examination was completed in July 2013.  The development was completed in compliance with the July 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of malaria or residuals thereof. 


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the rating decision on appeal.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded a VA examination in July 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion dated in July 2013 was adequate, considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to claim being decided has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, as noted, the Veteran was afforded a Board hearing in February 2013. The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

.
II.  Analysis of Claim

Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Malaria is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be presumed for tropical diseases, to include malaria, if such disease becomes manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for malaria

At the Board hearing, the Veteran testified that he was treated for malaria in service and has continued to suffer from malaria symptoms periodically since then.  The Veteran testified that his residual malaria symptoms since service have included include chills and nausea.  

Service treatment records do not reflect diagnoses or complaints of malaria.

Post-service treatment records do not reflect any diagnoses of malaria or malaria residuals.   

The Veteran had a VA examination in July 2013.  The Veteran reported that, when he returned from Vietnam in 1969, he was given two pills to take once a month for one year.  One pill was big and orange in color, and the other pill was small and white.  The Veteran reported that he was told that he had contracted malaria in Vietnam.  He reported that he passed a "worm" after taking the pills that was 12 inches long.  The Veteran also reported that, when he was in Vietnam, he was placed on bed rest for two weeks for not feeling well.  He reported that he was unsure whether it was due to malaria or back problems.  The Veteran was unsure of malaria symptoms he experienced during or immediately following active service.  The Veteran reported that, since service, he continued to get "chills" that would "ball him up."  He described being "chilled to the bone."   The Veteran reported that he had been evaluated two times in the emergency room for "chills."    The Veteran reported that he always believed that the chills were related to malaria he contracted in Vietnam.  The Veteran reported that the chills last up to two days.  

The VA examiner opined that malaria is less likely than not incurred in or caused by service.  The VA examiner explained that the service treatment records were reviewed.  The records were silent for evaluation, treatment or diagnosis of malaria.  Parasite identification for malaria drawn in July 2013 was negative.  The examiner indicated that there is no credible evidence to suggest a diagnosis of malaria or treatment of malaria related to active service. 

In finding no current disability, the Board has also considered the Veteran's lay statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to attest to symptoms he experienced, such as nausea and chills.  However, in this case, the criteria of Jandreau have not been met as the Board finds that malaria is too complex a medical condition for a layperson to identify or establish the diagnosis or to relate symptoms to particular diagnosis.  

In addition, under Jandreau, the Veteran is competent to report a contemporaneous diagnosis.  The VA examination report in July 2013 reflects that the Veteran's report that he was told in 1969 he had contracted malaria.  While the Veteran reported a history of a malaria diagnosis in 1969, there is no medical evidence of record confirming such a diagnosis, and there is no evidence of a diagnosis since service.  The VA examination also found no evidence of diagnosis or treatment malaria.  Accordingly, a diagnosis is not established based upon the Veteran's reported history of a malaria diagnosis during service.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of malaria or residuals of malaria, a preponderance of the evidence is against the Veteran's claim for service connection for residuals of malaria.  No further discussion of the remaining elements of a service connection claim is necessary.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for malaria must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for malaria is denied.


REMAND

The Veteran claims that bilateral hearing loss is related to acoustic trauma in service.  The Board finds that the development directed by the Board in its last remand was not completely accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board previously remanded the claim for service connection for hearing loss in May 2013 to obtain a VA examination.  In the May 2013 remand, the Board noted that defective hearing was shown on the Veteran's audiological examination upon enlistment in  June 1967.  The remand noted that an audiogram taken at enlistment showed puretone thresholds, after conversion to ISO units, of 25 decibels or more at 500, 1000 and 4000 decibels.  The Veteran was given an H2 profile for his hearing.  The separation examination in June 1970 did not note any ear disability.  

The remand noted that the Veteran had VA audiological examinations in November 2009, September 2011 and September 2012. 

The Board noted that a medical opinion from a private physician, Dr. S.Z., noted that, based on his review of available medical records and clinical notes, it was as likely as not that the Veteran's bilateral hearing loss was due largely, if not entirely, to his active duty in the Army, particularly when he served as a combat engineer in Vietnam. 

The remand requested that the VA examiner provide an opinion addressing  whether the pre-existing hearing loss in the left ear was aggravated in service.  The Board also requested that the examiner determine if there was current right ear hearing loss and provide an opinion regarding whether right ear hearing loss is related to service.  The VA examiner was asked to consider the Veteran's report of hearing loss since service, as well as the VA and private medical evidence concerning hearing loss.  

The Veteran had a VA examination in July 2013.  The VA examiner diagnosed sensorineural hearing loss of both ears.  An audiogram showed bilateral hearing loss as defined by 38 C.F.R. § 3.385.   

The VA examiner provided an opinion regarding the etiology of hearing loss but did not answer the specific questions that were posed in the remand with regard to the left and right ear hearing loss disabilities.  The examiner also did not discuss the Veteran's report of hearing loss since service or the VA and private medical evidence pertaining to hearing loss.  

The July 2013 examination does not comply with the remand instructions, as the VA examiner did not answer all of the questions posed and did not discuss the VA medical records and private medical records pertaining to hearing loss.  The Board finds that a remand is warranted in order to obtain an addendum opinion from the VA examiner. 

In addition, in the opinion, the VA examiner discussed an audiogram of the right ear dated in December 1979, which was listed in the September 2011 VA examination report.  The examination report discussed enlistment and separation audiograms performed in 1974 and 1979.  Those audiograms do not appear to pertain to the Veteran, as the dates are after his period of active service.  Accordingly, the examiner should not consider those audiograms in the addendum opinion.    




Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the July 2013 audiological examination.  If that examiner is not available, the opinion should be provided by another qualified VA audiologist.  The claims file must be provided for the examiner's review, and the examination report must indicate that the claims file was reviewed.   The examiner should address the following:

(a) Whether it is at least as likely as not that any current right ear hearing loss is related to service or was manifest within one year of service.  A rationale for any opinion expressed should be provided.  The examiner should consider the Veteran's reports of having hearing loss since acoustic trauma in service.  The examiner should also review and comment on the VA and private medical evidence concerning hearing loss.

(b) With regard to the left ear, is there clear and unmistakable evidence (obvious or manifest) that the left ear hearing loss noted at service entrance was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service.  If not, is the Veteran's current left ear hearing loss otherwise etiologically related to service or manifest within one year of service.  A rationale for any opinion expressed should be provided.  The examiner should consider the Veteran's reports of having hearing loss since acoustic trauma in service.  The examiner should also review and comment on the VA and private medical evidence concerning hearing loss.  

The VA examiner's opinion should address the service treatment records for the Veteran's period of active service from September 1967 to September 1970.  

In forming the opinion, the examiner should not consider the December 1979 audiogram that was listed in the September 2011 VA examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


